       Case 21-30057-hdh11 Doc 39 Filed 01/22/21                Entered 01/22/21 15:59:16           Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.


 Signed January 22, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
AAC Holding Corp.                                          §    Case No.: 21−30057−hdh11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
    The Court, having considered the Application for Admission Pro Hac Vice of Adam C. Harris, to represent
Cerberus Business Finance, LLC, related to document 28, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
